Citation Nr: 1645197	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an gastrointestinal disorder and, if so, whether service connection, to include as secondary to an acquired psychiatric disorder, is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for headaches and, if so, whether service connection is warranted.

4.  Entitlement to service connection for recurrent upper respiratory infections.

5.  Entitlement to service connection for sinusitis, to include as secondary to recurrent upper respiratory infections.

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June 1961 to August 1961.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued in April 2009, September 2009, and January 2012, by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2010, the appellant testified regarding his claims for service connection for headaches and recurrent upper respiratory infections at a hearing before a Decision Review Officer sitting at the RO.  A transcript of the hearing has been associated with the record.  

This case was remanded in August 2014 for additional development and now returns for further appellate review.

In June 2016, the appellant's representative submitted additional evidence in support of his claims with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of service connection for an acquired psychiatric disorder, a gastrointestinal disorder, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final January 2009 rating decision, the AOJ determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for moderate mental retardation (previously rated as neuropsychiatric disorder) was reopened, but denied the claim on the merits.

2.  Evidence received since January 2009 is not cumulative or redundant of the evidence of record at the time of the last final decision, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

3.  A January 1978 Board decision found that new and material evidence sufficient to reopen the claim of entitlement to service connection for a gastrointestinal disorder had not been received.  

4.  Evidence received since January 1978 is not cumulative or redundant of the evidence of record at the time of the last final decision, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a gastrointestinal disorder.

5.  In a final August 2007 rating decision, the AOJ determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for headaches had not been received. 

6.   Evidence added to the record since the final August 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the last final decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.

7.  Resolving all doubt in the appellant's favor, headaches were incurred during his period of ACDUTRA.  

8.  Resolving all doubt in the appellant's favor, recurrent upper respiratory infections were incurred during his period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  The January 2009 rating decision that determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for moderate mental retardation (previously rated as neuropsychiatric disorder) was reopened, but denied on the merits, is final.  38 U.S.C.A. § 7105 (c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The January 1978 Board decision that determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for a gastrointestinal disorder is final.  38 U.S.C. § 4004(b) (1976) [38 U.S.C.A. § 7104(b) (West 2014)]; 38 C.F.R. § 19.104 (1977) [38 C.F.R. § 20.1100 (2015)]. 

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a gastrointestinal disorder has been received.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The August 2007 rating decision that determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for headaches had not been received is final.  38 U.S.C.A. § 7105 (c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

6.  New and material evidence sufficient to reopen the claim of entitlement to service connection for headaches has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

7.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).

8.  The criteria for service connection for recurrent upper respiratory infections are met.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the appellant's claims for service connection for an acquired psychiatric disorder, a gastrointestinal disorder, and headaches, and to grant service connection for headaches and recurrent upper respiratory tract infections is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues of entitlement to service connection for an acquired psychiatric disorder and gastrointestinal disorder is deferred pending additional development consistent with the VCAA.


I.  New and Material Evidence Claims

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a).  Additionally, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Acquired Psychiatric Disorder

The appellant filed his original claim for service connection for an acquired psychiatric disorder in July 1967.  The claim was denied in a September 1967 rating decision, which he appealed to the Board.  Thereafter, in a June 1968 decision, the Board held, in essence, that there was no objective evidence of any acquired psychiatric disorder during service, or within a reasonable time thereafter, and that mental deficiency, for which the appellant was discharged, is congenital in nature and is not considered a disability for which service connection may be granted under applicable laws and regulations.  As the appellant did not request reconsideration of such decision, it is final.  38 U.S.C. § 4004(b) (1964); 38 C.F.R. § 19.104 (1968).

Subsequently, in September 1968, the appellant's non-VA physician, Dr. S.M., submitted a letter diagnosing the appellant with "severe anxiety state."  In addition, the appellant's mother and others in his community submitted statements to the effect that the appellant did not display psychiatric symptoms until his return from ACDUTRA in August 1961.  In a July 1971 rating decision, the AOJ noted the diagnosis of anxiety state, but continued the denial of the appellant's claim on the grounds that there was no probative evidence linking his claimed psychiatric disorder to his period of ACDUTRA.  Again, the appellant perfected a timely appeal of this decision; however, the Board confirmed the reasons for denial, essentially finding that new and material evidence had not been received since the September 1968 Board decision, in a final December 1971 decision.  38 U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 (1971).

Since such time, the appellant has filed multiple claims to reopen his claim for service connection for an acquired psychiatric disorder.  In decisions dated in August 1974, July 1975, January 1978, October 1986, September 1987, and March 1991, the Board confirmed the AOJ's reasons for denial and found that new and material evidence to reopen the claim had not been received.   The appellant appealed the March 1991 Board decision to the Court, which affirmed the Board's decision in an August 1992 Memorandum Decision.  Such decisions are final.

Most recently, the appellant filed a claim to reopen in July 2008, which was denied by the AOJ in January 2009.  No further communication regarding his claim of entitlement to service connection for an acquired psychiatric disorder was received until May 2011, when VA received an informal application to reopen such claim.  Furthermore, while additional evidence was associated with the record within one year of the January 2009 rating decision, such either did not address the appellant's claimed psychiatric disorder or consisted of duplicative medical records previously submitted.  In this regard, the AOJ reviewed the entirety of the record, which included such additionally submitted evidence and advised the appellant in a September 2011 letter that new and material evidence was necessary to reopen his claim for service connection for an acquired psychiatric disorder, which implies a finding that the evidence received within one year of the January 2009 rating decision had not been determined to be new and material evidence sufficient to reopen the claim.  See Beraud, supra.  Additionally, no new service department records have been received since the January 2009 rating decision.  Therefore, the January 2009 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

The appellant filed the claim presently on appeal in May 2011.  The claim was denied in a January 2012 rating decision, from which he perfected a timely appeal.  The evidence of record prior to January 2009 includes multiple statements from the appellant's family and friends, attesting to their personal observations that the appellant first began displaying symptoms of anxiety in August 1961 upon returning from ACDUTRA.  It also includes multiple statements from the appellant's physicians, Dr. S.M. and Dr. H.M, whose practice has treated the appellant since 1968.  Both physicians are of the opinion that the appellant's anxiety state had its onset as a result of his service, i.e., his discharge for unsuitability despite his deep motivation to remain in the service.  

Evidence received since January 2009 includes an October 2011 statement from Dr. H.M., noting that the appellant's intelligence quotient was so low at enlistment that he should not have been accepted for service.  This sentiment was echoed in the service treatment records, and formed the basis for the appellant's administrative separation from the National Guard for unsuitability.  Dr. H.M. opined that the appellant suffered psychological trauma as a result of the improper enlistment, resulting in his currently diagnosed acquired psychiatric disorder.  Additionally, a July 2014 evaluation conducted by Dr. H. H.-G. reflects her opinion that the appellant's time in service correlates to emerging mental health difficulties resulting in functional, occupational, and social impairment.  She concluded that he suffers from anxiety disorder more likely than not caused by his time in military service.

The October 2011 and July 2014 statements are new in that they were not previously of record, and present a theory of entitlement not previously considered by VA decisionmakers.  It is material because it relates to an unestablished fact necessary to substantiate the claim; specifically, that the appellant has an acquired psychiatric disorder, other than a congenital defect of mental deficiency, that is related to his period of ACDUTRA. As the appellant's claim for service connection for an acquired psychiatric disorder was previously denied as there was no objective evidence of any acquired psychiatric disorder during service, or within a reasonable time thereafter, and that mental deficiency, for which the appellant was discharged, is congenital in nature and is not considered a disability for which service connection may be granted under applicable laws and regulations, and the newly received evidence addresses such relationship, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claim and raising a reasonable possibility of substantiating such claim, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.



B.  Gastrointestinal Disorder

The appellant filed his original claim for service connection for a gastrointestinal disorder in July 1967.  He asserts that he did not have a gastrointestinal disorder prior to his entry into active service, but experienced stomach pain and gastrointestinal disturbances which have continued to the present day.  

The appellant's claim was denied in a September 1967 rating decision, which he appealed to the Board.  Thereafter, in a June 1968 decision, the Board held, in essence, that he did not have a diagnosed gastrointestinal disorder, nor was any pertinent gastrointestinal symptomatology shown during his period of ACDUTRA.  As the appellant did not request reconsideration of such decision, it is final.  38 U.S.C. § 4004(b) (1964); 38 C.F.R. § 19.104 (1968).   

Subsequently, in September 1968, the appellant's non-VA physician, Dr. S.M., submitted a letter diagnosing the appellant with "functional stomach disorder."  In addition, the appellant's mother and others in his community submitted statements to the effect that the appellant did not display gastrointestinal symptoms until his return from ACDUTRA in August 1961.  In a July 1971 rating decision, the AOJ acknowledged the diagnosis of functional stomach disorder, but continued the denial of the claim on the grounds that there was no probative evidence linking the appellant's diagnosis to his period of ACDUTRA. The AOJ discussed the testimony submitted by the appellant and others as to the onset of his gastrointestinal distress, but concluded that such evidence was outweighed by the objective evidence of record showing no treatment for a stomach disorder for approximately 10 years after his separation from active service.  Again, the appellant perfected a timely appeal of this decision; however, the Board confirmed the reasons for denial, essentially finding that new and material evidence had not been received since the September 1968 Board decision, in a final December 1971 decision.  38 U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 (1971).

Since then, the appellant has filed multiple claims to reopen his claim for service connection for a gastrointestinal disorder, which were denied by the Board in decisions dated in August 1974, July 1975, and January 1978.  Since such time, no additional service department records have been received.  Therefore, the January 1978 Board decision is the last final denial of record.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.104 (1977).

The appellant filed the claim presently on appeal in May 2011.  The claim was denied in a January 2012 rating decision, from which the appellant perfected a timely appeal.

The evidence of record prior to January 1978 includes multiple statements from the appellant's family and friends attesting to their personal observations that the appellant first showed gastrointestinal symptoms in August 1961 upon returning from ACDUTRA. It also includes multiple statements from the appellant's physicians, Dr. S.M. and Dr. H.M, whose practice has treated the appellant since 1968.  Both physicians are of the opinion that the appellant's gastrointestinal disorder had its onset as a result of his service; or, alternatively, that it is secondary to his acquired psychiatric disorder.    

Evidence received since January 1978 includes a January 1981 statement from a non-VA physician, indicating that he had treated the appellant since 1976 for antral gastritis, duodenitis, and adynamic ileus, and that such had their onset during the appellant's period of active service.  Additionally, in connection with his June 2016 submission, the appellant's representative referenced a June 2016 evaluation conducted by Dr. H.S.  While such evaluation is not currently of record, it was noted that he determined that the appellant's stomach problems were related to his anxiety disorder.  Specifically, it was indicated that Dr. H.S. determined that the appellant's stomach disorder was not an anatomical problem, but rather due to his anxiety.  

This evidence is new, in that it was not previously of record.  Moreover, it is material to the claim, because it relates to an unestablished fact necessary to substantiate the claim; specifically, that the appellant has a diagnosed gastrointestinal disorder that may have had its onset during his period of ACDUTRA. As the appellant's claim for service connection for a gastrointestinal disorder was previously denied based on a lack of evidence showing a current diagnosis and a relationship to his service, and the newly received evidence addresses such relationship, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claim and raising a reasonable possibility of substantiating such claim, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for a gastrointestinal disorder is reopened.

C.  Headaches

The appellant filed an original claim for service connection for headaches in December 1986, asserting that he first observed headaches during service, and that he continued to experience such headaches since his separation.  The appellant's claim was denied in a February 1987 rating decision, from which he perfected a timely appeal.  The Board denied the claim in a September 1987 decision, finding that the lack of treatment for headaches for years after the appellant's separation weighed against his assertions that he had experienced such headaches since his service.  

Since September 1987, the appellant filed two claims to reopen, which were denied by the Board in decisions dated in May 1996 and November 2005. 

Most recently, the appellant filed a claim to reopen service connection for headaches in October 2006, claiming that they were secondary to a service-connected disability.  The AOJ denied the claim to reopen in a January 2007 rating decision.  Thereafter, he submitted additional evidence and the AOJ reconsidered his claim in an August 2007 rating decision.  The appellant filed a timely notice of disagreement in October 2007, and a statement of the case was issued in January 2008; however, the appellant did not perfect the appeal.  Rather, in March 2008, he submitted a statement withdrawing his claim for service connection for headaches.  Furthermore, no additional service department records have been received since such time.  Therefore, the August 2007 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

The appellant filed his current claim in February 2009.  The claim was denied in an April 2009 rating decision, and confirmed in a July 2009 rating decision, from which the appellant perfected a timely appeal.

The evidence of record prior to August 2007 includes multiple statements from the appellant's family and friends, attesting to their personal observations that the appellant first showed symptoms of headaches in August 1961 upon returning from ACDUTRA. It also includes multiple statements from the appellant's physicians, Dr. S.M. and Dr. H.M, whose practice has treated the appellant since 1968.  Both physicians are of the opinion that the appellant's headaches had their onset as a result of his service.  Records received from this practice show that the appellant was initially treated for headaches in approximately 1970.  Additionally, in April 2000, a private neurologist noted that he had reviewed the appellant's service treatment records, which showed "severe suboccipital headaches" with an onset in 1961.

Additionally, a March 2003 VA examination found that the appellant's headaches were not related to his service, and an August 2004 VA examination concluded that the appellant's headaches were not related to the notation of "occasional headaches" on his medical history at his separation from ACDUTRA, because there was no medical evidence of treatment for headaches for years after the appellant's discharge.  

Evidence received since January 2007 includes a statement from Dr. H.M. that the appellant's headaches first manifested during service.  The appellant also testified in a June 2010 hearing that he did not immediately seek treatment after service because he did not have money to see a doctor; he therefore waited until he received insurance coverage through Medicaid before seeking treatment.  This statement is corroborated by Dr. S.M.'s medical records, showing that the appellant began receiving regular treatment in approximately 1970, prefaced by the notation "Medicaid begins."  Both the appellant and Dr. H.M. have also asserted that his headaches may be related to his recurrent upper respiratory infections.   

This evidence is new, in that it was not previously of record.  In particular, the appellant's June 2010 testimony as to his reasons for not seeking immediate medical treatment for his headaches is material to the claim, because it relates to an unestablished fact necessary to substantiate the claim; specifically, that the appellant's headaches began during his period of ACDUTRA and have continually affected him since that time, despite the lack of medical documentation of continuity for some years after his separation.  As the appellant's claim for service connection for headaches was previously denied based on a lack of evidence showing a relationship between his disorder and his service, and the newly received evidence addresses such relationship, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claim and raising a reasonable possibility of substantiating such claim, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for headaches is reopened.

III.  Service Connection Claims

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Headaches

The appellant has been diagnosed with both tension headaches and migraine headaches.  He asserts that his headaches first manifested during his period of ACDUTRA, and that they have continued to affect him since then.  

The appellant's entrance examination does not show a chronic headache disability.  In August 1961, he was treated for symptoms of an upper respiratory infection and headache.  His August 1961 separation examination does not show chronic upper respiratory infections or headaches; however, he did report "occasional headaches" on his contemporaneous Report of Medical History.  

The earliest medical evidence of treatment for headaches is a notation in Dr. S.M.'s records from October 1970.  Notably, the entry was preceded by a notation indicating that the appellant's Medicaid benefits had just begun.  The appellant testified during his June 2010 hearing that he did not seek medical treatment prior to October 1970 because he did not have the money to pay the doctor until he began receiving monetary compensation and health insurance benefits through the Social Security Administration and Medicaid.  However, he continued to experience headaches during this period of time, and has submitted lay statements from family and others in his community, attesting to the fact that he suffered from headaches since his separation from active service in August 1961.

The appellant has been treated for headaches by Dr. S.M., and later by his son, Dr. H.M., since approximately 1970.  Both physicians have submitted numerous statements to the effect that the appellant has a chronic headache disorder which began during his active service.  

In a September 1991 private neurological evaluation, the appellant reported an onset of headaches during service, as the result of an impact to the head.  The appellant was evaluated for residuals of traumatic brain injury (TBI).  In October 1991 his private neurologist found that the appellant's headaches were not the result of a TBI, but accepted the appellant's testimony that his headaches began in 1961.

In April 2000, a private neurologist noted that he had reviewed the appellant's service treatment records, which showed "severe suboccipital headaches" beginning in 1961.  

The appellant was afforded a VA headaches examination in February 2003.  In a March 2003 statement, the examiner diagnosed the appellant with left occipital neuralgia and migraine headaches, which were not related to any event during his period of ACDUTRA.  

The appellant underwent another VA headaches examination in August 2004.  The examiner noted the appellant's assertion that his headaches began during service, as well as the August 1961 notation of "occasional headaches" on his report of medical history at separation and the appellant's reports of continuous headaches since that time.  However, the physician noted that the appellant's reports were not corroborated by medical evidence of record, which did not show treatment for headaches for some years after his separation.  The examiner concluded that the appellant's headaches were more likely attributable to his nonservice-connected cervical degenerative disc disease, since the severity of the appellant's headaches roughly correlated with the increase in severity of his cervical degenerative disc disease.   

Since August 2004, Dr. H.M. has submitted several statements indicating that, while the appellant's headaches may have a cervicogenic component, they first manifested during his period of active service in 1961.  

On review, the Board notes that none of the physicians who have examined the appellant throughout the years treated him during service or immediately thereafter, and that their opinions are predicated entirely upon the appellant's stated history of an onset of headaches during service that have been ongoing since such time.  Therefore, the probative value of the opinions favoring the appellant is wholly dependent upon a determination as to the credibility of the lay testimony indicating that the appellant's headaches first manifested during service and have continued since that time.  

Lay evidence is competent to establish the presence of observable symptomatology. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994). The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

The appellant is competent to testify to the onset and frequency of observable symptoms such as headaches.  Layno, supra; Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).  Moreover, the Board finds that the appellant's testimony as to a chronic headache disability since his separation from ACDUTRA is credible.  The appellant's report of medical history at service discharge includes a notation of occasional headaches.  His June 2010 testimony as to not having money to see a doctor is corroborated by statements from medical professionals who treated the appellant as a young man, which describe the appellant's low intelligence and general deconditioning that effectively prevented him from working.  Additionally, Dr. S.M.'s records show that the appellant did not start receiving regular treatment until after his Medicaid benefits had commenced.  

There is no probative evidence of record which contradicts the appellant's assertions as to the onset and frequency of his headaches.  The Board therefore finds that the appellant's testimony as to an onset of headaches in 1961, with continuous symptoms since that time, is both competent and credible, and therefore highly probative.  As a result, the opinions submitted by Dr. S.M. and Dr. H.M., as well as the other medical evidence finding that the appellant's headaches had their onset in service, are also of significant probative value, as they are predicated upon the credible lay evidence of continuous symptoms since service.

The Board acknowledges that the evidence of record includes two VA examinations which found that the appellant's headaches were unrelated to his service.  Furthermore, in a May 2015 statement, Dr. H.M. indicated that the appellant had a deviated septum prior to service that would have likely contributed to his headaches during and since service.  However, in light of the positive and negative evidence of record, to specifically include the appellant's competent and credible reports of headaches that began in service, the Board finds that the evidence is at least in equipoise regarding whether his headaches were incurred in ACDUTRA.  Accordingly, resolving all doubt in his favor, service connection is warranted.   

B.  Recurrent Upper Respiratory Infections

A review of the medical evidence of record shows that the appellant has received regular treatment for recurrent upper respiratory infections since the 1970s.   He asserts that his recurrent upper respiratory infections first manifested during his period of ACDUTRA, and that they have continued to affect him since then.  

The appellant's entrance examination does not show a chronic upper respiratory disability.  However, in August 1961, he was treated for symptoms of an upper respiratory infection.  His August 1961 separation examination does not show chronic upper respiratory infections.  

The earliest post-service medical evidence of chronic upper respiratory infections is dated December 1970, when Dr. S.M. treated him for and upper respiratory infection and bronchitis.  The medical evidence since that time shows that the appellant has been treated several times a year for upper respiratory infections or bronchitis.

In July 2009, Dr. H.M. submitted a letter stating that he has treated the appellant for recurrent upper respiratory infections for years, and that the appellant has consistently reported to him that such first manifested during his period of ACDUTRA.  He reiterated this opinion in multiple letters on behalf of the appellant; in particular, in a June 2010 letter, Dr. H.M. noted that he had reviewed the appellant's August 1961 service treatment record reflecting treatment for an upper respiratory infection, and reported that the appellant continues to experience such symptoms.  

In March 2010, a non-VA ear, nose and throat (ENT) specialist diagnosed the appellant with nasal vestibulitis, with an onset in August 1961, per the appellant's stated history.

The appellant was afforded a VA examination in November 2011.  The examiner noted the long history of recurrent upper respiratory infections, but concluded that such were not related to the appellant's period of ACDUTRA because the frequency of the appellant's upper respiratory infections, approximately 3 to 5 infections per year, was not uncommon, and because the upper respiratory infection noted in service has not been continuous until the present time.  

As noted above, none of the physicians who have examined the appellant throughout the years treated him during service or immediately thereafter; and their opinions are predicated entirely upon the appellant's stated history of an onset of chronic upper respiratory infections during service, with continuous symptoms therefrom.  Therefore, the probative value of the opinions favoring the appellant is wholly dependent upon a determination as to the credibility of the lay testimony indicating that the appellant's chronic upper respiratory infections first manifested during ACDUTRA and have continued since that time.  

The appellant is competent to testify to the onset and frequency of observable symptoms such as chronic upper respiratory infections.  Layno, supra; Charles, supra.  Moreover, the Board finds that the appellant's testimony as to a chronic upper respiratory infections since his separation from ACDUTRA is credible.  The appellant was treated for an upper respiratory infection during service.  His June 2010 testimony as to not having money to see a doctor is corroborated by statements from medical professionals who treated the appellant as a young man, which describe the appellant's low intelligence and general deconditioning that effectively prevented him from working.  Additionally, Dr. S.M.'s records show that the appellant did not start receiving regular treatment until after his Medicaid benefits had commenced.  

There is no probative evidence of record which contradicts the appellant's assertions as to the onset and frequency of his upper respiratory infections.  The Board therefore finds that the appellant's testimony as to an onset of upper respiratory infection in 1961, with continuous symptoms since that time, is both competent and credible, and therefore highly probative.  As a result, the opinions submitted by Dr. S.M. and Dr. H.M., as well as the March 2010 notation from a private ENT indicating an in-service onset of symptoms, are also of significant probative value, as they are predicated upon the credible lay evidence of continuous symptoms since service.

The Board acknowledges that the evidence of record includes the November 2011 VA examination, which found that the appellant's chronic upper respiratory infections were unrelated to his service.  Furthermore, in a May 2015 statement, Dr. H.M. indicated that the appellant had a deviated septum prior to service that would have likely contributed to his upper respiratory infections during and since service.  However, in light of the positive and negative evidence of record, to specifically include the appellant's competent and credible reports of chronic upper respiratory infections that began in service, the Board finds that the evidence is at least in equipoise regarding whether his chronic upper respiratory infections were incurred in service.  Accordingly, resolving all doubt in his favor, service connection is warranted.  


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a gastrointestinal disorder is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for headaches is reopened.

Service connection for headaches is granted.

Service connection for chronic upper respiratory infections is granted.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Although his service treatment records are silent for references to an acquired psychiatric disorder and a gastrointestinal disorder, the appellant asserts that such first manifested during his period of ACDUTRA.  The appellant's statements, coupled with the medical evidence referenced previously concerning a possible relationship between his active service and his current diagnoses, are sufficient to trigger the duty on the part of VA to provide an examination as to these claims.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

With regard to his claim for sinusitis, the appellant was afforded a VA examination in November 2011, which concluded that he did not have sinusitis and that a respiratory disorder was not directly related to his service.  However, August 2009, January 2012, April 2012; August 2013; and May 2015 records from Dr. H.M., St. Mary's, and East Tennessee ENT Specialists, respectively, reflect a diagnosis of sinusitis and a separate August 2013 statement from Dr. H.M. raises the question of whether such may be proximately due to, or aggravated by, his service-connected recurrent upper respiratory infections.  Remand is required so as to obtain an addendum opinion addressing this theory of entitlement.   Further, the appellant should be provided with VCAA notice as to secondary service connection while on remand.

The appellant asserts that he was treated for his acquired psychiatric disorder and gastrointestinal disorder while in basic training at Fort Knox, Kentucky.  In August 1974, the National Personnel Records Center reported that all service treatment records in its possession had been provided, but that certain sick call records may be in the possession of military medical authorities at Fort Knox.  There is no indication that the AOJ attempted to contact the medical facility at Fort Knox, now known as Ireland Army Community Hospital, to ascertain whether it held any records of the appellant's treatment at that facility.  Such must be accomplished upon remand.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, in April 1990, the appellant reported that in 1982, his general discharge was upgraded to honorable, and that references to a discharge for "unsuitability" had been removed.  The records pertinent to the correction of the character of the appellant's discharge are not included with the evidence, and are potentially relevant to the acquired psychiatric disorder claim that is presently on appeal.  On remand, such records must be obtained.  Id.

Finally, as noted previously, the appellant's representative submitted additional evidence in June 2016, which he indicated included a June 2016 evaluation conducted by Dr. H.S.  However, such evaluation was not submitted with the remainder of the material.  Therefore, on remand, the AOJ should contact the appellant and his representative and request that they re-submit Dr. H.S.'s June 2016 evaluation.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for sinusitis as secondary to his service-connected recurrent upper respiratory infections.  Further, he and his representative should be requested to re-submit Dr. H.S.'s June 2016 evaluation.

2.  Contact the Department of the Army, and/or any other agency that may be in possession of records pertaining to the correction of the appellant's military records and an upgrade of his discharge, and request that such records be provided for inclusion with the record.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R.      § 3.159(e).

3.  Contact the Ireland Army Community Hospital, and/or any other agency that may be in possession of records from the medical facility at Fort Knox, and request that all treatment records, to include clinical records and any pertaining to mental health treatment, for the appellant dating from June 1961to August 1961 be provided for inclusion with the record.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the record, afford the appellant a VA examination to determine the etiology of his acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

(A)  The examiner must identify all currently diagnosed acquired psychiatric disorders.  If the examiner does not find that the appellant has a current acquired psychiatric disorder, he or she should reconcile such determination with the evidence of record reflecting a diagnosis of anxiety disorder.  

(B)  For all identified acquired psychiatric disorders, to include anxiety disorder, the examiner must opine as to whether such is at least as likely as not (i.e., a 50 percent or greater probability) had its onset in, or is otherwise related to, his period of ACDUTRA, to include the appellant's discharge for unsuitability.  

(C)  If the appellant is diagnosed with mental retardation or deficiency, the examiner should offer an opinion as to whether there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

In offering any opinion, the examiner must consider the full record, to include the appellant's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  In this regard, the examiner's attention is drawn to the appellant's assertions since 1967 that an acquired psychiatric disorder first manifested during service, as well as the testimony to that effect submitted by the appellant's family and members of his community.  The examiner is also asked to address the theory set forth by Dr. H.M. that the circumstances of the appellant's discharge caused him to develop a psychiatric disorder, and consider Dr. H-G.'s July 2014 opinion.

The rationale for any opinion offered should be provided.

5.  Afford the appellant a VA examination to determine the etiology of his gastrointestinal disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

(A)  The examiner must identify all currently diagnosed gastrointestinal disorders.  In answering this portion of the inquiry, the examiner's attention is directed to the diagnoses of hiatal hernia, antral gastritis, duodenitis and adynamic ileus contained in the record.  The examiner should also address the determination that the appellant has a 'functional' gastrointestinal disorder that is a manifestation of his acquired psychiatric disorder.

(B)  For all identified gastrointestinal disorders separate and distinct from an acquired psychiatric disorder, the examiner must opine as to whether such at least as likely as not (i.e., a 50 percent or greater probability) had its onset in, or is otherwise related to, his period of ACDUTRA.  In answering this portion of the inquiry, the examiner's attention is drawn to the appellant's assertions that he first observed abdominal pain and gastrointestinal distress during service, as well as the testimony to that effect submitted by the appellant's family and members of his community.  

In offering any opinion, the examiner must consider the full record, to include the appellant's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  Return the record to the VA examiner who conducted the November 2011 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the November 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the appellant is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner is asked to state whether it is at least as likely as not (i.e., a probability of 50 percent or greater that the appellant's sinusitis, diagnosed in August 2013, was caused or aggravated by his service-connected recurrent upper respiratory infections.  In answering this portion of the inquiry, the examiner's attention is directed to the August 2013 statement by Dr. H.M., relating sinus problems to recurrent upper respiratory infections.

For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In offering any opinion, the examiner must consider the full record, to include the appellant's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


